FILED
                                                                            APR 27 2011
                             NOT FOR PUBLICATION
                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

                     UNITED STATES COURT OF APPEALS

                             FOR THE NINTH CIRCUIT



LUZ MARTHA GUZMAN,                               No. 09-70698

               Petitioner,                       Agency No. A070-754-745

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 8, 2011 **

Before:        FARRIS, O’SCANNLAIN, and BYBEE, Circuit Judges.

       Luz Martha Guzman, a native and citizen of Mexico, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order denying her motion to

reopen proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252. We review

for abuse of discretion the denial of a motion to reopen. Mohammed v. Gonzales,

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
400 F.3d 785, 791 (9th Cir. 2005). We deny in part and dismiss in part the petition

for review.

       The BIA did not abuse its discretion by denying Guzman’s motion to reopen

because she did not request any relief over which the BIA had jurisdiction. See

Matter of Yauri, 25 I. & N. Dec. 103, 110 (BIA 2009); see also 8 C.F.R.

§ 214.14(c)(1) (“USCIS has sole jurisdiction over all petitions for U nonimmigrant

status.”).

       We lack jurisdiction to review the BIA’s October 13, 2008, order dismissing

Guzman’s appeal from an immigration judge’s denial of cancellation of removal

because she failed to timely petition this court for review of that order. See Singh

v. INS, 315 F.3d 1186, 1188 (9th Cir. 2003).

       PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          2                                    09-70698